DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/13/2021 has been entered. Claims 16-35 remain pending in the application. Claims 16 and 31-32 amended. Claims 1-15 remain cancelled. Applicant’s amendments to the claims have overcome each and every objections previously set forth in the Non-Final Office Action mailed 06/10/2021.
Response to Arguments
Applicant’s arguments, see page 9 paragraph 2, filed 11/30/2021, with respect to the rejection(s) of claim(s) 16-35 under 35 USC 102 have been fully considered and are persuasive. Specifically, Besirli discloses an active agent delivery component (drug container and solenoid as shown in figure 6A-D) comprises an active agent delivery system actuator (solenoid), and the active delivery system actuator and the active agent delivery component are not releaseably engaged each other. Therefore, Besirli does not read the limitation “the active agent delivery component is releaseably engaged to the distal end of the actuator component”. Therefore, the rejection has been withdrawn. Accordingly, this action is second non-final rejection. Upon further consideration, a new ground(s) of rejection is made in view of Hoffmann, Andino, and Altshuler.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 line 1 recite “the cooling system” which renders the claim indefinite. For instance, it is not clear if the cooling system in Claim 30 refers the cooling system of the actuator component as recited in Claim 16 or the cooling system of the docking station. In an effort to compact prosecution, the limitation is interpreted as “the cooling system of the docking station”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23, 25, 27-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al (WO 2016022865 A1, hereinafter 'Hoffmann').
Regarding Claim 16, Hoffmann discloses an active agent delivery device for delivering a therapeutic agent to a target tissue delivery site, the device comprising:
(a) an active agent delivery component (figure 13, injector 14 and cartridge 16) comprising an active agent delivery system (figure 13, injector 14) comprising a needle (figure 13, needles 24); and
(b) an actuator component (figures 10-13, injection device 10 comprising delivery mechanism 40 comprising drives 42,44, road 46 and plunger 48 as shown in figures 4-7) comprising:

(ii) an active agent delivery system actuator (examiner's annotated figure, actuator which is illustrated in figure 7, delivery mechanism 40) configured to actuate the active agent delivery system ([0055] delivery mechanism located within handle 18 actuate the needle 24 forward and also causes the contents of the cartridge 16 to be injected); and
(iii) a cooling system (figure 12, cooling unit attachment 12) comprising a cold element ([0138] "guard may include a Peltier element which provides cooling).
	wherein the active agent delivery component is release-ably engaged to the distal end of the actuator component (referring figures 12-13, cartridge 15 and injector 14 release-ably placed to the distal end of handle 18).
	Hoffmann does not explicitly disclose the cold element configured to maintain a temperature of the target tissue ranging from +5 to -80°C, instead Hoffmann discloses the cold element is configured to maintain a temperature of the target tissue ranging 8 to 1°C ([0100]).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Hoffmann from between 8 to 1°C to between +5 to -80°C as applicant appears to have placed no criticality on the claimed range (see pp. [0041] indicating the temperature of the cooling system may very) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

    PNG
    media_image1.png
    568
    583
    media_image1.png
    Greyscale

	Regarding Claim 17, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses wherein the cooling system is configured to mitigate pain at the target tissue delivery site ([0138] “the guard cools the skin in the area reduces the patient's sensation of pain”).
	Regarding Claim 18, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses wherein the cooling system comprises a low-temperature substance ([0138] Guard may include a Peltier element which provides cooling).
Regarding Claim 19, Hoffmann teaches the device according to Claim 16.

Regarding Claim 20, Hoffmann teaches the device according to Claim 16.
	Hoffmann further discloses the device is configured to deliver a therapeutic agent ([0045] the device is able to deliver substances [0166] substance like therapeutic substances).
Regarding Claim 23, Hoffmann teaches the device according to Claim 20.
	Hoffmann further disclose the therapeutic agent is delivered in an active agent composition ([0174] anti-inflammatory drug is injected, and the anti-inflammatory drug may be a corticoid steroid).
Regarding Claim 25, Hoffmann teaches the device according to Claim 23.
	Hoffmann further disclose wherein the active agent composition is a semi-solid ([0166] “the substance is selected from the group consisting of cell suspension, gel-like materials”).
	Regarding Claim 27, Hoffmann teaches the device according to Claim 16.
	Hoffmann further disclose the active agent delivery component comprises an identifier ([0096] "material in the syringe may be identified by data on an RFI D or barcode 84 attached to the cartridge or syringe") and the actuator component comprises an identifier reader ([0096] “In some cases, the RFID, barcode, or other communication device 84 is electronically accessible by the control unit 62 or another device”, indicating the control unit 62 comprises an identifier reader, and further [0075] “part of an independent control unit 62, part of a docking station 52, or in some cases, some or all of the components may even be integrated in the injection device 10”, indicating the identifier reader can be integrated into the injection device).
	Regarding Claim 28, Hoffmann teaches the device according to Claim 16.
	Hoffmann further disclose the actuator component comprises a communications module ([0075] component as shown some or all of the components may even be integrated in the injection 
	Regarding Claim 33, Hoffmann discloses a method of delivering an active agent to a target tissue deliver site, the method comprising employing a device according to Claim 16, to deliver the active agent to the target tissue deliver site ([0045] and [0174] the device is able to deliver substances like anti-inflammatory drug to target tissue).
Claims 21-22, 24, 26, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Andino et al (US 2017/0095369, hereinafter 'Andino').
Regarding Claim 21, Hoffmann teaches the device according to Claim 20.
	Hoffmann does not disclose the therapeutic agent is a VEGF antagonist.
	In the same field of endeavor, Andino teaches an injection system (figure 5, system 100) comprises the therapeutic agent (figure 5, substance M) is a VEGF antagonist ([0124] VEGF antagonist).
	Andino provides the VEGF antagonist in order to treats, prevents, and/or ameliorates a disease or disorder ([0124]). Therefore, it would have been obvious at one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and provide a VEGF antagonist in order to treat disease or disorder.
	Regarding Claim 22, Hoffmann, as modified by Andino, teaches the device according to Claim 20.
	Hoffmann does not disclose the therapeutic agent is a complement inhibitor.
	Andino teaches the therapeutic agent is a complement inhibitor ([0126] complement component Cls inhibitors)
	Andino provides the complement component Cls inhibitors in order to reduce, inhibits, prevents and/or ameliorates inflammation ([0126]). Therefore, it would have been obvious at one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and provide a complement inhibitor in order to treat inflammation.
Regarding Claim 24, Hoffmann teaches the device according to Claim 23.
	Hoffmann does not explicitly disclose the active agent composition has a viscosity ranging from 1 to 10,000,000 cps.
	Andino	teaches the active agent composition has a viscosity ranging from 1 to 10,000,000 cps ([0037] the medicament containers a medicament having a viscosity of at least about 100, 10,000, 100,000, or 40,000-60,000 cps).
	Andino provides the active agent composition to have a viscosity of at least about 100, 10,000, 100,000, or 40,000-60,000 cps so that it can be in suitable form to be injected into a body ([0059]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and provide the active agent composition in certain viscosity range in order to prepare the agent in suitable form for injection.
	Regarding Claim 26, Hoffmann teaches the device according to Claim 16.
	Hoffmann does not disclose the target tissue is ocular tissue.
	Andino teaches the target tissue is ocular tissue ([0002] use of a microneedle for delivery and/or removal of a substance such as a fluid therapeutic agent into and/or from ocular tissue for treatment of the eye).
	Andino utilizes microneedle injection device in order to deliver fluid substance to ocular tissue to treat ocular disease ([0002]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and utilize the device of Hoffmann to deliver therapeutic substance into the ocular tissue in order to treat ocular disease.
	Regarding Claim 34, Hoffmann teaches the method according to Claim 33.

Andino teaches the target tissue is ocular tissue ([0002] use of a microneedle for delivery and/or removal of a substance such as a fluid therapeutic agent into and/or from ocular tissue for treatment of the eye).
	Andino utilizes microneedle injection device in order to deliver fluid substance to ocular tissue to treat ocular disease ([0002]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and utilize the device of Hoffmann to deliver therapeutic substance into the ocular tissue in order to treat ocular disease.
	Regarding Claim 35, Hoffmann, as modified by Andino, teaches the method according to Claim 34.
	Hoffmann does not disclose the method is a method of treating a subject for an ocular disease.
	Andino utilizes microneedle injection device in order to treating a subject for an ocular disease (fluid therapeutic agent into and/or from ocular tissues for treatment of the eye).
Andino utilizes microneedle injection device in order to deliver fluid substance to ocular tissue to treat ocular disease ([0002]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Andino and utilize the device of Hoffmann to deliver therapeutic substance into the ocular tissue in order to treat ocular disease.
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Altshuler et al (US 2006/0149343, hereinafter 'Altshuler')
Regarding Claim 29, Hoffmann discloses a system comprising:
A device according to Claim 16 (see claim 16 rejection above); and

	Hoffmann does not disclose the docking station comprising a cooling system.
	Altshuler teaches cooling system relatively pertinent to problem posed by applicant of mitigating pain during treatment comprising a docking station (figure 21, docking station 2100) comprising a cooling system (figure 21, a chiller 2157 with a heatsink 2058)
Altshuler provides the chiller with heatsink in the docking station in order to dissipate heat from the cooling element in the hand held device ([0165]). This feature would enable charging and cooling the cooling element of the hand held device in same time which saves time to prepare the device prior to use. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Altshuler and provide a docking system comprising a cooling system in order to the device be prepared before use.
Regarding Claim 30, Hoffmann, as modified by Altshuler, teaches the system according to Claim 29.
Hoffmann does not disclose the cooling system of the docking station is selected from a group consisting of thermoelectric cooling systems, liquid evaporation cooling systems, solid sublimation cooling systems, Joule-Thompson cooling systems, thermodynamic cycle cooling systems, endothermic reaction cooling systems and a low-temperature substance cooling system.
Altshuler teaches the cooling system of the docking station is thermoelectric cooling systems ([0165] cooling material 2046 is cooled by chiller 2157 (e.g., a Peltier element), indicating the cooling system is a thermoelectric cooling system since the Peltier element in the system creates a heat exchange to cool the system).
Altshuler provides a thermoelectric cooling system for the cooling system to dissipates heat by transferring the heat from the chiller to heatsink ([0165], heatsink 2058 dissipates heat produced by chiller 2157) Therefore, it would have been obvious at one of ordinary skill in the art before the effective 
Regarding Claim 31, Hoffmann, as modified by Altshuler, teaches the system according to Claim 29.
Hoffmann further discloses the docketing station is configured to recharge a power source of the actuator component ([0089] “Through the coupling port 82, power may be passed to charge a battery in the injection device 10”).
Regarding Claim 32, Hoffmann disclose a docking station (figure 10, docking station 52) for an active agent deliver device according to Claim 16.
Hoffmann does not disclose the docking station comprises a cooling system.
Altshuler teaches cooling system comprising a docking station (figure 21, docking station 2100) comprising a cooling system (figure 21, a chiller 2157 with a heatsink 2058).
Altshuler provides the chiller with heatsink in the docking station in order to dissipate heat from the cooling element in the hand held device ([0165]). This feature would enable charging and chilling the cooling element of the hand held device in same time which saves time to prepare the device prior to use. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann to incorporate the teachings of Altshuler and provide a docking system comprising a cooling system in order to the device be prepared before use.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/                      Examiner, Art Unit 3781